

MMC Energy, Inc.
26 Broadway, Suite 960
New York, New York 10004


February 7, 2008


Karl W. Miller
411 Bradley Creek Point Road
Wilmington, North Carolina 28403


Re: Separation Agreement


Dear Karl:
 
This will confirm the agreement (the “Agreement”) that has been reached with you
in connection with your separation of employment from MMC Energy, Inc. (the
“Company”).
 

1.
Your last day of employment with the Company was December 18, 2007. You and the
Company agree that your duties as Chief Executive Officer ceased upon the Board
of Directors of the Company removing you from such position on December 9, 2007,
and that after December 18, 2007, you no longer served as an officer of the
Company, or any of its subsidiaries, divisions, joint ventures or other
affiliates. Moreover, you hereby confirm your resignations from any and all of
your positions as a director of the Company, and any of its subsidiaries,
divisions, joint ventures or other affiliates, effective as of the Payment Date
(as defined in Paragraph 2 below), and agree that (a) you shall take such
further actions as requested by the Company to effectuate the foregoing, and (b)
such resignation was not because of a disagreement with the Company on any
matter relating to the Company’s operations, policies or practices.

 

2.
(a) In consideration of your obligations set forth in this Agreement, including,
but not limited to your consent to the General Release set forth in paragraph 8
below, the Company hereby agrees to pay you (i) One Million One Hundred Thousand
dollars ($1,100,000) (gross) and (ii) Twenty One Thousand, Seven Hundred
Sixty-Two dollars ($21,762) (gross), less all applicable federal, state and
local withholding taxes and deductions (collectively, the "Severance Payment"),
which amount shall be paid in a lump sum, pursuant to wire transfer instructions
designated by you, no later than five (5) business days following the Effective
Date of this Agreement (as defined in paragraph 13 below) (the "Payment Date").

 

 
(b) In further consideration of your obligations set forth in this Agreement, in
the event that you elect to receive continuation coverage in the Company's
medical plan pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), the Company agrees to pay for
the cost of such continuation coverage for eighteen (18) months. COBRA
continuation coverage shall in all respects be subject to the requirements,
conditions and limitations of COBRA and of the medical plan of the Company,
which may be amended from time to time. You have notified the Company of your
intention to elect COBRA continuation coverage and will sign such paperwork as
is necessary to effectuate same.

 

--------------------------------------------------------------------------------


 
3.
You acknowledge that the Severance Payment is in lieu of and in full
satisfaction of any amounts that might otherwise be payable under any contract,
plan, policy or practice, past or present, of the Company, or any of its
subsidiaries and affiliates, including but not limited to your employment
agreement of May 2006 (the "Employment Agreement"). You shall not be eligible to
receive benefits under any employee benefit plans or compensation arrangements
of the Company, or any of its subsidiaries or affiliates, subsequent to December
18, 2007, with the exception of (a) your right to elect COBRA continuation
coverage, and (b) any vested benefits you may have in the Company's 401(k) plan
as of December 18, 2007 (together with any accrued earnings in the 401(k) plan
to date). For the avoidance of doubt, the Severance Payment shall not count
towards your 401(k) contributions.

 

4.
In consideration of the premises and covenants set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, you hereby assign, convey, or otherwise transfer to the Company,
all rights, title, and interest in any and all Intellectual Property Rights,
acquired, obtained, created or maintained in connection with your employment by
or association with the Company, including, without limitation, Intellectual
Property Rights obtained or created prior to formation of the Company and
subsequently used by the Company. For the purpose of this Agreement,
"Intellectual Property Rights" means: (1) any U.S. or foreign patents, utility
models and industrial designs, and applications (whether provisional or
otherwise) therefor of all countries of the world (including any and all
divisions, requests for continued reexamination, continued prosecution
applications, continuations-in-part, reissues, and re-examinations thereof); (2)
any copyrights and copyrighted works of any country, whether registered or
unregistered, including website content: (3) any U.S. or foreign trademarks,
whether registered or unregistered, maskworks, trade dress, trade names,
business names, service marks, brands, marks slogans, Internet domain names,
including but not limited to the names MMC Energy, Inc. and MMC Energy, LLC, as
well as other uses specifically directed to the use of the name MMC Energy (and
all variations thereof), and the Internet domain names www.mmcenergy.com and
www.mmcnorthamerica.com, icons, and logos, and registrations and applications
therefor, including all common law rights and all goodwill associated with any
of the foregoing; (4) any protectible or proprietary interest, whether
registered or unregistered in know-how, trade secrets, database rights,
invention disclosures and applications, software (including source and object
code), operating manufacturing procedures, designs, specifications and the like;
(5) any protectible or proprietary interest in any similar intangible asset of a
technical, scientific or creative nature; and (6) any protectible or proprietary
interests in or to any documents or other tangible media containing any of the
foregoing. Upon the Company's request, you agree that you shall assist the
Company or anyone it designates in filing patent, trademark or copyright
applications worldwide relating to the Intellectual Property Rights. You are
delivering herewith executed transfer documentation to cause the transfer to the
Company, as of the Effective Date, of the domains www.mmcenergy.com and
www.mmcnorthamerica.com and you further agree that you shall execute all papers
and take all other actions necessary and advisable, in the Company's opinion, to
file and prosecute such applications and to transfer to the Company all Internet
domain names including but not limited to www.mmcenergy.com and
www.mmcnorthamerica.com. You represent and warrant that you: (1) have the power
and authority to assign, convey or otherwise transfer full and complete
ownership of such Intellectual Property Rights to the Company, in accordance
with this Agreement; and (2) have no obligations to any third party (whether by
law or by contract) that could in any way prohibit or limit you from assigning,
conveying or otherwise transferring full and complete ownership to the
Intellectual Property Rights, provided that, to your knowledge, another entity
currently uses the MMC Energy name in Europe (see
http://www.mmcenergy-europe.com/ ), and you represent that you have no rights in
connection with that entity’s use of the name MMC Energy and therefore cannot
assign or convey any such rights in connection with that entity’s use of the
name MMC Energy.

 

--------------------------------------------------------------------------------


 

5.
All documents (electronic, paper or otherwise), records (electronic, paper or
otherwise), materials, software, equipment, and other physical property, and all
copies of the foregoing, whether or not otherwise containing Confidential
Information (as defined in Section 12 of the Employment Agreement), that have
come into your possession or been produced by you in connection with your
employment (“Property”), have been and remain the sole property of the Company
or its subsidiaries or affiliates, as applicable. You agree that you have
returned all such Property to the Company (or, to the extent that you have not,
that you immediately will do so). Without limitation, pursuant to the foregoing
paragraph you shall return any and all of the Company's computer back-up tapes
and other storage devices (e.g., disk drives, flash drives, CD-Roms, DVD's,
computer disks, etc.) within two business days after execution of this Agreement
and shall not retain in your possession any copies, duplicates, reproduction or
excerpts of the same. Notwithstanding the foregoing, the Company acknowledges
that (i) you may retain the Dell laptop computer currently in your possession
and the Dell desktop computer currently in your possession, and (ii) the Company
agrees to send to you, and you may retain, any hard copies and electronic files
in its possession relating to Newmarket Power Company and MMC Energy Fund,
provided that the Company reserves the right to retain in its sole discretion
any copies of the same.

 

6.
You agree to keep the terms of this Agreement confidential and not to disclose
the Agreement or the terms thereof to any person, except (a) to your immediate
family (including Joseph Hearne) and as may be required for obtaining legal or
tax advice; (b) for the filing of income tax returns or required financial
disclosures; (c) to a prospective employer from whom you are seeking subsequent
employment; or (d) as may be required by law or in any proceeding to enforce
this Agreement. In the case of any disclosure to immediate family or a legal or
tax advisor, you shall require any person receiving such information to maintain
its confidentiality. You acknowledge that the Company is a reporting company
under the Securities Exchange Act of 1934 and will be required to make
disclosure of the terms of this Agreement and/or file this agreement as an
exhibit to its public filings.

 

--------------------------------------------------------------------------------


 

7.
You agree not to make, or knowingly cause to be made, any statement or
communication, written or oral, with the intention of (a) disparaging or
otherwise impugning the business or management of the Company or any of its
subsidiaries or affiliates, or any of their respective officers, directors,
agents, counsel, representatives or employees, or (b) interfering with,
impairing or disrupting the normal operations of the Company or any of its
subsidiaries or affiliates. The Company agrees that it will not knowingly permit
its senior officers and directors to make, or knowingly cause to be made, any
statement or communication, written or oral, with the intention of disparaging
or otherwise impugning you, your business or your reputation and the Company
shall advise its senior officers and directors of this obligation.

 

8.
(a) You, your heirs, successors, and assigns, hereby knowingly and voluntarily
remise, release and forever discharge the Company and its subsidiaries and
affiliates, together with all of their respective current and former officers,
directors, partners, shareholders, employees, representatives, attorneys,
agents, and each of their predecessors, successors and assigns, and any and all
employee pension or welfare benefits plans of the Company, including current and
former trustees and administrators of these plans, and each of their
predecessors, successors and assigns (collectively, the "Releasees"), from any
and all debts, demands, actions, causes of actions, accounts, covenants,
contracts, agreements, claims, damages, omissions, promises, and any and all
claims and liabilities whatsoever, of every name and nature, known or unknown,
suspected or unsuspected, both in law and equity (“Claims”), which you ever had,
now have, or may hereafter claim to have against the Releasees by reason of any
matter, cause or thing whatsoever arising from the beginning of time to the time
you sign this Agreement (the "General Release"). This General Release of Claims
shall apply to any Claim of any type, including, without limitation, any and all
Claims of any type that you may have arising under the common law, under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans With Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, the Employee Retirement Income Security Act of 1974, the
Sarbanes-Oxley Act of 2002, the Equal Pay Act, the Rehabilitation Act of 1973,
the New York State and City Human Rights laws, and the New York Labor Law, each
as amended, and any other federal, state or local statutes, regulations,
ordinances or common law, or under any policy, agreement, contract,
understanding or promise, written or oral, formal or informal, between any of
the Releasees and you, including but not limited to the Employment Agreement,
and shall further apply, without limitation, to any and all Claims in connection
with, related to or arising out of your employment, or the termination of your
employment, with the Company, and all Claims for alleged tortious, defamatory or
fraudulent conduct; provided, however, that nothing contained in this Agreement
shall (i) impair any vested benefits you may have in the Company's 401(k) plan
as of December 18, 2007 (together with any accrued earnings in the 401(k) plan
to date); or (ii) be construed to prohibit you from bringing appropriate
proceedings to enforce this Agreement. You hereby represent and warrant that you
have not filed or caused to be filed any complaints, charges or lawsuits against
the Company or any of the Releasees, and that no such complaints, charges or
lawsuits are pending. By signing this General Release, you further represent
that you will not be entitled to any personal recovery in any action or
proceeding that may be commenced on your behalf arising out of the matters
released hereby. 

 

--------------------------------------------------------------------------------


 

 
(b) The Company, on behalf of itself and its subsidiaries, hereby knowingly and
voluntarily remises, releases and forever discharges you, your heirs, successors
and assigns, from any and all Claims, which it ever had, now has, or may
hereafter claim to have against you by reason of any matter, cause or thing
whatsoever arising from the beginning of time to the time you sign this
Agreement, including, without limitation, any and all Claims of any type that it
may have arising under any federal, state or local statutes, regulations,
ordinances or common law, or under any policy, agreement, contract,
understanding or promise, written or oral, formal or informal, between the
Company or any of its subsidiaries and you, and shall further apply, without
limitation, to any and all Claims in connection with, related to or arising out
of your employment, or the termination of your employment, with the Company, and
all Claims for alleged tortious or defamatory conduct; provided, however, that
nothing contained in this Agreement (i) shall release you from any Claims for
fraud, theft, embezzlement or intentional breach of fiduciary duty, or
contribution action(s) in connection with any such Claims, whether brought by
the Company or any other entity or person; or (ii) be construed to prohibit the
Company from bringing appropriate proceedings to enforce this Agreement. The
Company acknowledges that it has no present intention to bring any Claims
against you, including any Claims of the nature described in clause (i) above.

 
9.
You hereby represent and warrant that, with the exception of Louis Zehil of
McGuireWoods LLP, former attorneys for the Company, you do not have knowledge of
any illegal actions or omissions by any current or former officer, director,
employee, agent, attorney, consultant or representative of the Company
(including yourself) through the date of the execution of this Agreement that
were (individually or collectively) in any way knowingly or intentionally
improper, harmful or detrimental to the Company, its business and/or its
shareholders, including, without limitation, violations of any laws, regulations
or accounting policies or principles, the taking of unreasonable tax positions,
or the furnishing of inaccurate statements, invoices or other reports to any
person or entity.

 

10.
You agree to cooperate fully with the Company and its subsidiaries and
affiliates concerning reasonable requests for information about the business of
the Company or its subsidiaries or affiliates or your involvement and
participation therein, and any information required to be disclosed in the
Company’s public filings; the defense or prosecution of any claims or actions
now in existence or which may be brought in the future against or on behalf of
the Company or its subsidiaries or affiliates which relate to events or
occurrences that transpired while you were employed by the Company; and in
connection with any investigation or review by any federal, state or local
regulatory, quasi-regulatory or self-governing authority (including, without
limitation, the Securities and Exchange Commission) as any such investigation or
review relates to events or occurrences relating to business matters or other
work-related issues that transpired while you were employed by the Company,
including but not limited to (i) the potential FERC filing against the CAISO in
regards to the Company's ability to provide spinning reserve services, including
providing a sworn affidavit as to your direct involvement in this matter,
following up with Company's FERC counsel and, if required, testifying at FERC;
and (ii) the Company's obligations pursuant to subpoenas issued in the action
captioned Securities and Exchange Commission v. Zehil, et al., 07 Civ 1439
(LAP). Your full cooperation shall include, but not be limited to, being
available to meet and speak with officers or employees of the Company and/or its
counsel at reasonable times and locations, executing accurate and truthful
documents and taking such other actions as may reasonably be requested by the
Company and/or its counsel to effectuate the foregoing. The Company shall notify
you in writing as promptly as practicable and at least ten (10) business days
prior to the requested date of your consultation or providing documentation (or,
if such notice is not possible under the circumstances, with as much prior
notice as is possible). A copy of any such notification shall be sent to
Chadbourne & Parke LLP, attention of Edward P. Smith, 30 Rockefeller Plaza, New
York, NY 10112. The Company further agrees to reimburse you for any reasonable,
out-of-pocket travel, hotel and meal expenses incurred in connection with your
performance of obligations pursuant to this paragraph for which you have
obtained prior, written approval from the Company; provided that if you have
submitted a request for prior, written approval to the Company and the Company
has not responded to such request, your obligations under this paragraph 10
relating to such reimbursement request will not be required to be performed
unless and until you receive a response from the Company. In the event that you
provide your services for a total of more than fifteen (15) days, the Company
shall pay you for your services for each additional day in excess of fifteen
(15) days an amount equal to the daily equivalent of your $225,000 per annum
base salary in effect on your last day of employment, provided that you notify
the Company in writing at such time as you believe that you have provided in
excess of fifteen (15) days, and not to incur any additional time unless (i)
approved in writing by the Company, or (ii) if compelled to by
legal/administrative process.

 

--------------------------------------------------------------------------------


 

11.
Nothing in this Agreement is intended to or shall preclude you from providing
truthful testimony on any non-privileged subject matter in response to a valid
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law, in which event you shall notify
the Company in writing as promptly as practicable after receiving any such
request of the anticipated testimony and at least ten (10) business days prior
to providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible) so that the Company may
seek a protective order or other appropriate remedy, and you agree to cooperate
with the Company in any effort the Company undertakes to obtain a protective
order or other remedy. If such a protective order or other remedy is not
obtained, or the Company waives compliance with this Agreement, you shall
furnish only that portion of such subject matter that is legally required and
shall exercise all reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded to the subject matter to be disclosed.

 

--------------------------------------------------------------------------------


 

12.
The Company has advised you to consult with an attorney (including tax counsel)
of your choosing prior to signing this Agreement, and you have availed yourself
of such right. You understand and agree that you have the right and have been
given the opportunity to review this Agreement and, specifically, the General
Release in paragraph 8 above, with an attorney, and in this regard you have
consulted with Chadbourne & Parke LLP in connection with your signature of this
Agreement. You also understand and agree that the Company is under no obligation
to offer you this Agreement and that you are under no obligation to consent to
the General Release. You acknowledge and agree that the payment offered by the
Company and set forth in paragraph 2 above and other consideration set forth in
this Agreement is sufficient consideration to require you to abide with your
obligations under this Agreement, including but not limited to the General
Release. You represent that you have read this Agreement, including the General
Release set forth in paragraph 8, and understand its terms and that you enter
into this Agreement freely, voluntarily, and without coercion. The Company
acknowledges and agrees that the resolution of the matters under the Employment
Agreement and your obligations set forth in this Agreement are sufficient
consideration to require the Company to abide by its obligations under this
Agreement.

 

13.
You acknowledge and represent that you have been given at least twenty-one (21)
days during which to review and consider the provisions of this Agreement and,
specifically, the General Release set forth in paragraph 8 above, although you
may sign and return it sooner if you so desire. You further acknowledge and
represent that you have been advised by the Company that you have the right to
revoke this Agreement for a period of seven (7) days after signing it. You
acknowledge and agree that, if you wish to revoke this Agreement, you must do so
in a writing, signed by you and received by the Company no later than 5:00 p.m.
Eastern Time on the seventh (7th) day of the revocation period. If no such
revocation occurs, the General Release and this Agreement shall become effective
on the eighth (8th) day following your execution of this Agreement (the
“Effective Date”). You further acknowledge and agree that, in the event that you
revoke this Agreement, it shall have no force or effect, and you shall have no
right to receive any of the payments or benefits provided for hereunder.

 

14.
The Company confirms and you acknowledge that you were granted options to
purchase shares of the Company ("Options") pursuant to the Company's 2006 Stock
Option Plan, as amended or restated from time to time (the "Option Plan"), and
that this Agreement is not intended to enlarge, reduce, modify or otherwise
alter any and all rights and/or obligations you may have with respect to the
exercise of such Options in accordance with the terms and conditions of the
Option Plan. The Company further confirms that your separation of employment
shall be treated like a termination for "Good Reason" for purposes of Section
9(d)(iv)(B) of the Employment Agreement. To the extent permitted by law and
applicable regulations, on the third month anniversary of the Payment Date, the
Company shall cause to be removed the restrictive transfer legend on the
following shares held by you: MMC Energy, Inc., Certificate #671, 25,000 shares;
MMC Energy, Inc., Certificate #585, 24,291 shares; MMC Energy, Inc., Certificate
#640, 461,534 shares.

 

--------------------------------------------------------------------------------


 

15.
It is the desire and intent of the parties that the provisions of this Agreement
shall be enforced to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is sought. In the
event that any one or more of the provisions of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby. Moreover, if any one or more of the provisions contained in this
Agreement shall be held to be excessively broad as to duration, scope, activity
or subject, such provisions shall be construed by limiting or reducing them so
as to be enforceable to the maximum extent compatible with applicable law.

 

16.
No waiver by either party of any breach by the other party of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of any other provision or condition at the time or at any prior or
subsequent time. This Agreement and the provisions contained in it shall not be
construed or interpreted for or against either party because that party drafted
or caused that party's legal representative to draft any of its provisions.

 

17.
You and the Company shall enter into the Indemnity Agreement in the form
attached as Exhibit A hereto, provided that the amount of directors and officers
liability coverage for you shall not be less than $5,000,000.

 

18.
The terms described in this Agreement set forth the entire agreement and
understanding of the parties and supersede all prior agreements, arrangements
and understandings, written or oral, between the parties, including but not
limited to the Employment Agreement, provided, however, that Sections
9(d)(iv)(B) (Termination of Service; Accelerated Vesting), 12 (Confidential
Information), 13 (Non-Competition And Non-Solicitation), 14 (Dispute
Resolution), 15 (Notice), 16 (Personal Guaranty) and 17 (Miscellaneous) of the
Employment Agreement shall not be superseded but rather shall remain in full
force and effect as if restated herein. You acknowledge and agree that you are
not relying on any representations or promises by any representative of the
Company concerning the meaning or any aspect of this Agreement. This Agreement
may not be altered or modified other than in writing signed by you and an
authorized representative of the Company, and shall be governed by and construed
and enforced in accordance with the laws of New York, without reference to its
choice of law rules.

 

19.
The Company’s offer to you of this Agreement is not, and shall not be construed
as, any admission of liability or of any improper conduct on the part of the
Company or any of the Releasees, all of which the Company specifically denies.

 

20.
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 
If the above sets forth our agreement as you understand it and consent to it,
please so signify by executing the enclosed copy of this letter and return it to
me at the address listed above.
 

       
Very truly yours,
MMC Energy, Inc.
 
   
   
    /s/ Denis Gagnon                      By: Denis Gagnon   Title: Chief
Financial Officer

 
 
Agreed to and Accepted:


/s/ Karl W. Miller             
Karl W. Miller
Dated: 2/7/08
 

--------------------------------------------------------------------------------


 
 